DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/10/2020, 01/13/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of the Claims
	Claims 29-47 have been examined.
	Claims 1-28 have been cancelled.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 37-41 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significant more.
	Regarding claim 37, claim 37 is a method, comprising steps of receiving and performing. (thus the claims are to a method Step 1:Yes)
	Under Step 2A – Prong 1:
	The claim(s) does/do not include addition elements that are sufficient to amount to significantly more than the judicial exception because the following elements claim 37 including “receiving an input representing a configuration of an audience from a user”, “performing parameter optimization to design 
	The limitations of “receiving an input representing a configuration of an audience from a user”, “performing parameter optimization to design a drone display to present content to the audience based on the input.”  as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. That is, nothing in the claim element preclude the step from practically being performed in the mind. For example, “receiving an input representing a configuration of an audience from a user”, “performing parameter optimization to design a drone display to present content to the audience based on the input.” in context of this claim encompassed the user mentally receiving a configuration of an audience from a user means where everyone is seating and based on that performing a drone display design based on the input. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the min but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	Under Step 2A- Prong 2:
	This judicial exception is not integrated into practical application. Claim 37 does not recite any additional elements and every steps is considered a mental process step. Accordingly, there are no additional elements that would integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
	Under Step 2B:

	Regarding dependent claims 38-41
	Claims 38-41 are to a method comprising the steps of “wherein performing the parameter optimization includes at least one of a stochastic gradient descent, or the Euler-Lagrange differential equation” (Claim.38), “wherein designing the drone display including identifying a geometry that increases a number of audience members viewing the drone display at a perpendicular angle to the drone display.” (Claim.39), “wherein designing the drone display includes: identify two drone display options; and receive a second input from the user selecting one of the two drone display options” (Claim.40), “wherein designing the drone display includes designing the drone display for a first portion of the audience, and designing a second drone display for a second portion of the audience.”, (Claim.41), (thus the claims are to an method, Step 1: yes)
	Under Step 2A – Prong 1:
	Claims 38-41 depend on claim 37 and recite the limitations of “wherein performing the parameter optimization includes at least one of a stochastic gradient descent, or the Euler-Lagrange differential equation” (Claim.38), “wherein designing the drone display including identifying a geometry that increases a number of audience members viewing the drone display at a perpendicular angle to the drone display.” (Claim.39), “wherein designing the drone display includes: identify two drone display options; and receive a second input from the user selecting one of the two drone display options” (Claim.40), “wherein designing the drone display includes designing the drone display for a first portion of the audience, and designing a second drone display for a second portion of the audience.”, (Claim.41), Thses claims recite an abstract idea which is directed to mental process.
	Under Step 2A – Prong 2:

	Under Step 2B:
	Step 2B, the claims 38-41 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons as that discussed in Step 2A Prong 2.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 29, 32-37, and 39-41 is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Kales (US20170137125A1).
	Claim.29 Kales discloses a drone display design genie (see at least fig.3, abstract, method and systems for displaying messages and/or images by using a group of one or more remotely controlled airborne drones), comprising: au audience configuration definer to receive an input representing a configuration of an audience from a user (see at least fig.1-6, abstract, the display of messages and/or images can be remotely controlled using a social gateway for airborne visualization enabling the integration of content from end-user and marketing clients based on the drone’s geographic position and social media audience profile, p23, determine the profile of the audience population at received drone location using social media posts and presence information; preferably a software-bidding engine is used 
	Claim.32 Kales discloses wherein the drone display designer is to, by executing an instruction with a processor, design the drone display by identifying a geometry that increases a number of audience members viewing the drone display at a perpendicular angle to the drone display (see at least fig.1,3-6, p48, the drones to automatically respond to environmental and weather conditions to manage safety and the optimization of the visualization, p54-58, user interface menu options of the mobile device application to enable quick and easy requests for airborne visualization system).
	Claim.33 Kales discloses wherein the drone display designer is to: identify two drone display options; and receive a second input from the user selecting one of the two drone display options (see at least fig.1,3-6, p48, the drones to automatically respond to environmental and weather conditions to manage safety and the optimization of the visualization, p54-58, user interface menu options of the mobile device application to enable quick and easy requests for airborne visualization system).
	Claim.34 Kales discloses wherein the drone display designer is to: receive a second input representing a change to the drone display; and modify the drone display according to the second input (see at least fig.1,3-6, p48, the drones to automatically respond to environmental and weather conditions 
	Claim.35 Kales discloses wherein the drone display designer is to design the drone display for a first portion of the audience, and design a second drone display to present the content to a second portion of the audience based on the input (see at least fig.1,3-6, p48, the drones to automatically respond to environmental and weather conditions to manage safety and the optimization of the visualization, p23, p54-58, user interface menu options of the mobile device application to enable quick and easy requests for airborne visualization system, p13).
	Claim.36 Kales discloses further comprising: a flight planner to allocate portions of the content to respective drones of the drone display; and a flight controller to fly the drones to form the drone display, and to present the content on the drone display (see at least fig.1-6, abstract, the display of messages and/or images can be remotely controlled using a social gateway for airborne visualization enabling the integration of content from end-user and marketing clients based on the drone’s geographic position and social media audience profile, p23, determine the profile of the audience population at received drone location using social media posts and presence information; preferably a software-bidding engine is used to match airborne visualization demand with supply, requirements from end-user, p54-58, user interface menu options of the mobile device application to enable quick and easy requests for airborne visualization system).
Claim.37 Kales discloses a method (see at least fig.3, abstract, method and systems for displaying messages and/or images by using a group of one or more remotely controlled airborne drones), comprising: receiving an input representing a configuration of an audience from a user (see at least fig.1-6, abstract, the display of messages and/or images can be remotely controlled using a social gateway for airborne visualization enabling the integration of content from end-user and marketing clients based on the drone’s geographic position and social media audience profile, p23, determine the profile of the 
	Claim.39 Kales discloses wherein designing the drone display including identifying a geometry that increases a number of audience members viewing the drone display at a perpendicular angle to the drone display (see at least fig.1,3-6, p48, the drones to automatically respond to environmental and weather conditions to manage safety and the optimization of the visualization, p54-58, user interface menu options of the mobile device application to enable quick and easy requests for airborne visualization system).
	Claim.40 Kales discloses wherein designing the drone display includes: identify two drone display options; and receive a second input from the user selecting one of the two drone display options (see at least fig.1,3-6, p48, the drones to automatically respond to environmental and weather conditions to manage safety and the optimization of the visualization, p54-58, user interface menu options of the mobile device application to enable quick and easy requests for airborne visualization system).
	Claim.41 Kales discloses wherein designing the drone display includes designing the drone display for a first portion of the audience, and designing a second drone display for a second portion of the 
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30-31, 38, and 42-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kales (US20170137125A1) as applied to claim 29, 37 above, and further in view of Pierce (US20170154425A1).
Claim.30 Kales does not disclose wherein the drone display designer is to, by executing an instruction with a processor, design the drone display using parameter optimization.
However, Pierce discloses wherein the drone display designer is to, by executing an instruction with a processor, design the drone display using parameter optimization (see at least fig.4, p5-6, neural network may be updated using a stochastic gradient descent).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Kales  to include wherein the drone display designer is to, by executing 
	Claim.31 Kales does not discloses wherein using the parameter optimization includes at least one of a stochastic gradient descent, or the Euler-Lagrange differential equation.
However, Pierce discloses wherein using the parameter optimization includes at least one of a stochastic gradient descent, or the Euler-Lagrange differential equation (see at least fig.4,7 p5-6, neural network may be updated using a stochastic gradient descent, p25, p72).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Kales  to include wherein using the parameter optimization includes at least one of a stochastic gradient descent, or the Euler-Lagrange differential equation by Pierce in order to accurately output a box size and a center location of an object of interest ( see Pierce’s abstract).
Claim.38 Kales does not discloses wherein performing the parameter optimization includes at least one of a stochastic gradient descent, or the Euler-Lagrange differential equation.
However, Pierce discloses wherein performing the parameter optimization includes at least one of a stochastic gradient descent, or the Euler-Lagrange differential equation (see at least fig.4,7 p5-6, neural network may be updated using a stochastic gradient descent, p25, p72).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Kales  to include wherein performing the parameter optimization includes at least one of a stochastic gradient descent, or the Euler-Lagrange differential equation by Pierce in order to accurately output a box size and a center location of an object of interest ( see Pierce’s abstract).
	Claim.42 Kales discloses a machine to: receive an input representing a configuration of an audience from a user ;  design a drone display to present content to the audience based on the input(see at least fig.1-6, abstract, the display of messages and/or images can be remotely controlled using a social 
Kales does not disclose a non-transitory computer-readable storage medium comprising instructions that, when executed.
However, Pierce discloses a non-transitory computer-readable storage medium comprising instructions that, when executed (see at least p74-75, the system 700 uses memory 703 to store data and program instructions for operations including training a neural network, non-transitory).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Kales  to include a non-transitory computer-readable storage medium comprising instructions that, when executed by Pierce in order to accurately output a box size and a center location of an object of interest ( see Pierce’s abstract).
Claim.43 Kales does not disclose including instructions that, when executed, cause the machine to design the drone display using parameter optimization.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Kales  to include including instructions that, when executed, cause the machine to design the drone display using parameter optimization by Pierce in order to accurately output a box size and a center location of an object of interest ( see Pierce’s abstract).
Claim.44 Kales does not disclose including instructions that, when executed, cause the machine to perform the parameter optimization using at least one of a stochastic gradient descent, or the Euler-Lagrange differential equation.
However, Pierce discloses including instructions that, when executed, cause the machine to perform the parameter optimization using at least one of a stochastic gradient descent, or the Euler-Lagrange differential equation (see at least fig.4,7 p5-6, neural network may be updated using a stochastic gradient descent, p25, p72).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Kales  to include including instructions that, when executed, cause the machine to perform the parameter optimization using at least one of a stochastic gradient descent, or the Euler-Lagrange differential equation by Pierce in order to accurately output a box size and a center location of an object of interest ( see Pierce’s abstract).
Claim.45 Kales discloses including instructions that, when executed, cause the machine to design the drone display by identifying a geometry that increases a number of audience members viewing the drone display at a perpendicular angle to the drone display (see at least fig.1,3-6, p48, the drones to automatically respond to environmental and weather conditions to manage safety and the optimization 
	Claim.46 Kales discloses including instructions that, when executed, cause the machine to: identify two drone display options; and receive a second input from the user selecting one of the two drone display options (see at least fig.1,3-6, p48, the drones to automatically respond to environmental and weather conditions to manage safety and the optimization of the visualization, p54-58, user interface menu options of the mobile device application to enable quick and easy requests for airborne visualization system).
	Claim.47 Kales discloses including instructions that, when executed, cause the machine to design the drone display for a first portion of the audience, and designing a second drone display for a second portion of the audience (see at least fig.1,3-6, p48, the drones to automatically respond to environmental and weather conditions to manage safety and the optimization of the visualization, p23, p54-58, user interface menu options of the mobile device application to enable quick and easy requests for airborne visualization system, p13).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARDUL D PATEL whose telephone number is (571)270-7758. The examiner can normally be reached Monday-Friday 8am-5pm (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHARDUL D PATEL/Primary Examiner, Art Unit 3662